Order granting plaintiff’s motion for a bill of particulars reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order in so far as it grants motion to vacate notice of examination before trial as to items 1 and 2 affirmed, without costs; examination to proceed on five days’ *740notice at the place and hour stated in the order. This is not a ease where defendant should be compelled to furnish a bill of particulars, or plaintiff compelled to submit to an examination. As plaintiff does not appeal from that part of the order denying Ms motion to vacate, to that extent it must stand. Order directing defendant to accept service of plaintiff’s bill of particulars affirmed, without costs. No opinion. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.